This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,517

 5 ANDREW RAMIREZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1         Ramirez appeals a district court order affirming his metropolitan court

 2 conviction for aggravated driving while intoxicated. In our notice of proposed

 3 summary disposition, we proposed to affirm. Ramirez has filed a memorandum in

 4 opposition, which we have duly considered. As we are not persuaded by Ramirez’s

 5 arguments, we affirm.

 6        In our notice of proposed summary disposition, we proposed to hold that,

 7 viewing the evidence in the light most favorable to the verdict and drawing all

 8 reasonable inferences therefrom, there was sufficient evidence to support Ramirez’s

 9 conviction beyond a reasonable doubt. See State v. Cunningham, 2000-NMSC-009,

10 ¶ 26, 128 N.M. 711, 998 P.2d 176 (“In reviewing the sufficiency of the evidence, we

11 must view the evidence in the light most favorable to the guilty verdict, indulging all

12 reasonable inferences and resolving all conflicts in the evidence in favor of the

13 verdict.”).

14        In Ramirez’s memorandum in opposition, he continues to argue that there was

15 insufficient evidence because the jury could have drawn different inferences from the

16 facts supporting impairment than it did and because one of the officers was equivocal

17 about whether Ramirez might have asked to take a breath test after he initially refused.

18 Ramirez’s arguments essentially ask this Court to reweigh the evidence, which we will

19 not do. See State v. Sutphin, 107 N.M. 126, 131, 753 P.2d 1314, 1319 (1988) (stating

20 that an appellate court “does not weigh the evidence and may not substitute its

                                              2
1 judgment for that of the fact finder so long as there is sufficient evidence to support

2 the verdict”).

3        Therefore, for the reasons stated in this opinion and in our notice of proposed

4 summary disposition, we affirm.

5        IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 RODERICK T. KENNEDY, Chief Judge



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                             3